                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

RICHARD L. HARPEL,                          )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       Case No. 1:18-CV-320
                                            )
OFFICER J. ULRICK,                          )
OFFICER J. BAKER and                        )
OFFICER D. HEIDEN,                          )
                                            )
       Defendants.                          )

                                   OPINION AND ORDER

       This matter is before the Court on cross motions for summary judgment. Plaintiff Richard

Harpel, proceeding pro se, filed a Motion for Summary Judgment Showing the Exhaustion of

Administrative Remedies (ECF 49). The Defendants, all of whom are DeKalb County law

enforcement officers, filed a response in opposition to Harpel’s motion along with supporting

documents and briefs (ECF 55, 56 and 57). Harpel did not file a reply brief. The Defendants also

filed a Motion for Summary Judgment (ECF 51), along with an Appendix (ECF 52) and a

memorandum in support (ECF 53). Harpel did not file a response to the Defendants’ motion.

However, he did file two more motions: a Motion to Reconsider (ECF 58) and a Motion for

Appointment of Counsel (ECF 59). The Defendants filed responses in opposition to these

motions (ECF 60 and 61). Again, Harpel did not file a reply brief. For the reasons explained

below, the Defendants’ Motion for Summary Judgment (ECF 51) is GRANTED; the

Plaintiff’s Motion for Summary Judgment (ECF 49) is DENIED; and the Plaintiff’s Motion

to Reconsider (ECF 58) and his Motion for Appointment of Counsel are DENIED AS
MOOT.1 This case is DISMISSED WITHOUT PREJUDICE.

                                   STANDARD OF REVIEW

       I. Pro se pleadings.

       Harpel is proceeding pro se. “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). This court is mindful

of the well-settled principle that, when interpreting a pro se petitioner’s complaint, district courts

have a “special responsibility” to construe such pleadings liberally. Donald v. Cook County

Sheriff’s Dep’t, 95 F.3d 548, 555 (7th Cir. 1996); Estelle v. Gamble, 429 U.S. 97, 106 (1976) (a

“pro se complaint, ‘however inartfully pleaded’ must be held to ‘less stringent standards than

formal pleadings drafted by lawyers’”) (quoting Haines v. Kerner, 404 U.S. 519 (1972)). The

mandated liberal construction afforded to pro se pleadings “means that if the court can

reasonably read the pleadings to state a valid claim on which the [petitioner] could prevail, it

should do so despite the [petitioner’s] failure to cite proper legal authority, his confusion of

various legal theories, his poor syntax and sentence construction, or his unfamiliarity with

pleading requirements.” Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999) (quoting Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)). On the other hand, “a district court should not

‘assume the role of advocate for the pro se litigant’ and may ‘not rewrite a petition to include

claims that were never presented.’” Id.

       1
         Harpel’s motion for reconsideration challenges the Court’s previous decision issued on
May 8, 2019, denying Harpel’s request for appointment of counsel. Court Order (ECF 23). He
repeats that request in his recent, second motion for appointment of counsel. Given the Court’s
conclusion that the Defendants’ are entitled to judgment as a matter of law on Harpel’s claims,
his requests for counsel are moot.

                                                 2
       II. Summary judgment standard.

       Summary judgment must be granted when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a). “A genuine

issue of material fact exists when ‘the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.’” Dulin v. Hankins, 2019 WL 6348023, at *1 (N.D. Ind. Nov.

26, 2019) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “To determine

whether a genuine issue of material fact exists, the court must construe all facts in the light most

favorable to the non-moving party and draw all reasonable inferences in that party’s favor.” Id.

(citing Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003)).

       Disputes concerning material facts are genuine where the evidence is such that a

reasonable jury could return a verdict for the non-moving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). In deciding whether genuine issues of material fact exist, the court

construes all facts in a light most favorable to the non-moving party and draws all reasonable

inferences in favor of the non-moving party. See id. at 255. However, neither the “mere existence

of some alleged factual dispute between the parties,” Anderson, 477 U.S. at 247, nor the

existence of “some metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986), will defeat a motion for summary judgment.

Michas v. Health Cost Controls of Ill., Inc., 209 F.3d 687, 692 (7th Cir. 2000).

       Summary judgment is not a substitute for a trial on the merits nor is it a vehicle for

resolving factual disputes. Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

Therefore, after drawing all reasonable inferences from the facts in favor of the non-movant, if

genuine doubts remain and a reasonable fact-finder could find for the party opposing the motion,


                                                 3
summary judgment is inappropriate. See Shields Enterprises, Inc. v. First Chicago Corp., 975

F.2d 1290, 1294 (7th Cir. 1992); Wolf v. City of Fitchburg, 870 F.2d 1327, 1330 (7th Cir. 1989).

If it is clear that a plaintiff will be unable to satisfy the legal requirements necessary to establish

his or her case, summary judgment is not only appropriate, but mandated. See Celotex, 477 U.S.

at 322; Ziliak v. AstraZeneca LP, 324 F.3d 518, 520 (7th Cir. 2003). Rule 56 states in part as

follows:

        When a motion for summary judgment is properly made and supported, an
        opposing party may not rely merely on allegations or denials in [his] own
        pleading; rather [his] response must–by affidavits or as otherwise provided in this
        rule–set out specific facts showing a genuine issue for trial. If the opposing party
        does not so respond, summary judgment should, if appropriate, be entered against
        that party.

Fed.R.Civ.P. 56(e)(3). The non-moving party bears the burden of demonstrating that such a

genuine issue of material fact exists. Harney v. Speedway Super America, LLC, 526 F.3d 1099,

1104 (7th Cir. 2008).

                                           DISCUSSION

        There is only one issue before the Court, which is whether Harpel exhausted his

administrative remedies before filing this civil rights lawsuit. Because the undisputed evidence

shows that he did not, the Defendants are entitled to judgment as a matter of law and this case

must be dismissed.

        The operative Complaint in this case is Harpel’s Amended Complaint filed on May 24,

2019 (ECF 30). Harpel alleges that on March 27, 2018, while he was incarcerated at the DeKalb

County Jail, he was subjected to excessive force by Defendant Ulrick during a cell extraction. Id,

pp. 2-3. Harpel alleges that during the cell extraction he was handcuffed, shackled, “forcefully



                                                   4
slammed against a wall, then placed within the standing biohazard waste water within the cell

block.” Id. Harpel alleges that he suffered a “cut knee, head, and shoulder” and that he contracted

Hepatitis C when the Defendants forced him to lie in waste water. Id., p. 6. Harpel alleges that

Ulrick’s conduct violated his Eighth Amendment right to be free from cruel and unusual

punishment, and that Defendants Baker and Heiden are also liable to him because they witnessed

the alleged excessive force and failed to intervene to stop it. Id., p. 8.

        On the same day of the incident giving rise to this lawsuit–March 27, 2018–Harpel filed

nine internal jail grievances complaining about his treatment. Jail officials reviewed and

responded to all of those grievances two days later, denying Harpel any relief. It is undisputed

that Harpel did not appeal those determinations, even though the DeKalb County Jail grievance

procedure includes a mandatory appeal process. The Defendants contend that Harpel, pursuant to

the Jail’s administrative procedure for the handling of prisoner grievances, had five days to

appeal the initial determinations regarding his grievances. He filed no such appeal or appeals.

        The Defendants explain that the DeKalb County Jail “maintains an Inmate Grievance and

Appeal Policy which provides inmates with an internal grievance mechanism for resolving

complaints arising from Jail operations and/or employee actions or inactions, without fear of

reprisal.” Defendants’ Appendix of Exhibits (ECF 52); Affidavit of Jail Commander Angela

Ireland (ECF 52-1), ¶ 4. Jail Commander Ireland explains the grievance procedure in detail in her

affidavit:

        In accordance with the Grievance and Appeal Policy, inmates have the right to file
        a Grievance for any violation of Jail policy or procedure, any violation of civil,
        constitutional or statutory rights and for criminal or prohibited acts that have been
        committed by a Sheriff’s Department employee or volunteer. ...... An inmate’s
        right to file a Grievance is also set forth in the DeKalb County Jail Inmate


                                                   5
       Handbook[,] which [is] posted at all times in the cell block. ...... Once a completed
       Grievance Form is submitted by an inmate, it is forwarded to a Grievance
       Chairman for handling ....... I along with Lieutenant Nathan Fike and First
       Sergeant Josh Hicks, serve as Grievance Chairmen. ...... Pursuant to the Grievance
       and Appeal Policy, all Grievances are to be resolved within seven (7) days of
       receipt by the Grievance Chairman.

Id., ¶¶ 5-11. As to the grievances filed by Harpel, Ireland acknowledges that “[o]n March 27,

2018, Inmate Harpel was involved in a jail extraction where he was removed from his cell and

placed in a restraint chair.” Ireland also recounts Harpel’s grievances following that incident:

       On March 27, 2018, Inmate Harpel submitted nine (9) Grievances which included
       Grievances concerning the [cell] extraction incident which occurred on March 27,
       2018. Inmate Harpel’s March 27, 2018[,] Grievances were received on March
       29, 2018[,] and assigned to myself and Lieutenant Nathan Fike ....... Inmate
       Harpel’s March 27, 2018[,] Grievances were reviewed and decisions issued and
       delivered to Inmate Harpel on March 29, 2018. ...... In accordance with the
       Grievance and Appeal Policy, an inmate may appeal a Grievance decision in
       writing within five (5) days of the decision by submitting a completed DeKalb
       County Grievance Decision Appeal Form. ...... Upon receipt of a Grievance
       Appeal, the Grievance Chairman assigned will review all documentation and
       render an appeal decision in writing within five (5) working days. ...... Inmate
       Harpel did not submit an appeal for any of the March 27, 2018[,] Grievance
       decisions....... Moreover, I have recently reviewed Inmate Harpel’s entire Jail
       Inmate file which review did not uncover or otherwise reveal any request to
       review or appeal the March 29, 2018[,] Grievance decisions. ...... Accordingly,
       Inmate Harpel did not exhaust the Jail Grievance and Appeal process.

Id., ¶¶ 13-21. The Defendants included in their Appendix a copy of the DeKalb County Jail

Inmate Grievance policy, which confirms the statements made in Ireland’s affidavit. Id., p. 6. The

Defendants also attached a page from the Jail’s Inmate Handbook addressing inmate rights,

including “the right to file written grievances regarding treatment [or] conditions in the jail with

the sheriff or his designee.” Id., p. 8. Finally, the Defendants attached a signature page containing

Harpel’s signature acknowledging that he was “notified that there is a DeKalb County Jail Rule

Book posted in the cell block I am/will be housed in. I am responsible for reading it and adhering


                                                 6
to it.” Id., p. 9. Harpel signed the Jail Rule Book acknowledgment form on January 16, 2018, two

days after he began his term of incarceration in the Jail. Id.

       In his Motion for Summary Judgment Showing the Exhaustion of Administrative

Remedies, Harpel only states that he filed nine grievances following the March 27, 2018,

incident. He does not allege that he filed or attempted to file any appeal of the determinations

made on those grievances. Accordingly, it is undisputed that he did not follow the established,

written procedure for exhausting his administrative remedies.

       The Defendants argue in their motion for summary judgment that Harpel’s failure to

comply with the Jail’s administrative procedure precludes him from bringing this lawsuit. The

Defendants argue as follows:

       The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be
       brought with respect to prison conditions under Section 1983 . . . or any other
       Federal law, by a prisoner confined in any jail, prison, or other correctional facility
       until such administrative remedies as are available are exhausted.” 42 U.S.C. §
       1997e(a). ...... Accordingly, “[t]he courthouse door must be kept closed to prison
       claims until all efforts toward exhaustion of those remedies have run their
       course.” Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). A prisoner who does
       not properly take each step within the administrative process provided has failed
       to exhaust his administrative remedies and thus is foreclosed from litigating his
       claims in court. Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002).

Defendants’ Memorandum (ECF 53), p. 7. The Defendants are correct. This Court, addressing

the same issue in another case, explained as follows:

       Prisoners are prohibited from bringing an action in federal court with respect to
       prison conditions “until such administrative remedies as are available are
       exhausted.” 42 U.S.C. § 1997e(a). Even when a prisoner “seeks relief not
       available in grievance proceedings, notably money damages, exhaustion is a
       prerequisite to suit.” Porter v. Nussle, 534 U.S. at 524, citing Booth v. Churner,
       532 U.S. at 741.

           The PLRA provides that “[n]o action shall be brought with respect to prison


                                                  7
          conditions under section 1983 ... until such administrative remedies as are
          available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is necessary
          even if the prisoner is requesting relief that the relevant administrative
          review board has no power to grant, such as monetary damages, or if the
          prisoner believes that exhaustion is futile.

       Dole v. Chandler, 438 F.3d 804, 808-809 (7th Cir. 2006) (citations omitted). The
       Seventh Circuit held in Dole that a prisoner must file a grievance because
       responding to his grievance might satisfy him and avoid litigation or the grievance
       could “alert prison authorities to an ongoing problem that they can correct.” Id. at
       809, citing Porter v. Nussle, 534 U.S. at 525.

       “Failure to exhaust is an affirmative defense that a defendant has the burden of
       proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015). Nevertheless, “a
       plaintiff can plead himself out of court. If he alleges facts that show he isn't
       entitled to a judgment, he’s out of luck.” Early v. Bankers Life and Cas. Co., 959
       F.2d 75, 79 (7th Cir. 1992) (citations omitted). Such is the case here. “[A] suit
       filed by a prisoner before administrative remedies have been exhausted must be
       dismissed; the district court lacks discretion to resolve the claim on the merits,
       even if the prisoner exhausts intra-prison remedies before judgment.” Perez v.
       Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). Cleveland admits
       that he did not exhaust his administrative remedies prior to filing suit. He filed
       this action within days of the alleged events, and before he either received a
       response or filed an appeal. Therefore, this case cannot proceed.

Cleveland v. Warden, 2019 WL 4597318, at *1-2 (N.D. Ind. Sept. 23, 2019). See also, Moore v.

Bowles, 2019 WL 6682800, at *2 (S.D. Ill. Dec. 6, 2019) (“The Prison Litigation Reform Act

(‘PLRA’) requires prisoners to exhaust all administrative remedies before bringing suit under 42

U.S.C. § 1983. 42 U.S.C. § 1997e(a); Dole v. Chandler, 438 F.3d 804, 808 (7th Cir. 2006).

Proper exhaustion requires an inmate to ‘file complaints and appeals in the place, and at the time,

the prison’s administrative rules require.’ Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002).”)); Bruno v. Mahoney, 2019 WL 6728249, at *1 (W.D. Wisc. Dec. 11, 2019) (same).

       Finally, as the Seventh Circuit has explained:

       Because exhaustion is an affirmative defense, the defendants bear the burden to
       show Williams’s failure to exhaust. Davis v. Mason, 881 F.3d 982, 985 (7th Cir.


                                                8
       2018) (citing, Pyles [v. Nwaobasi] 829 F.3d [860] at 864 [7th Cir. 2016]).
       Because Williams was incarcerated when he filed this action, his claims are
       governed by the Prison Litigation Reform Act (“PLRA”). Under the PLRA, a
       prisoner must exhaust “such administrative remedies as are available” before
       bringing a suit “with respect to prison conditions under section 1983 . . . or any
       other federal law.” 42 U.S.C. § 1997e(a). The exhaustion requirement is
       interpreted strictly; thus, a “prisoner must comply with the specific procedures and
       deadlines established by the prison’s policy.” King v. McCarty, 781 F.3d 889, 893
       (7th Cir. 2015). Unexhausted claims are procedurally barred from consideration.
       Woodford v. Ngo, 548 U.S. 81, 93, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006);
       Pyles, 829 F.3d at 864.

Williams v. Ortiz, 937 F.3d 936, 941 (7th Cir. 2019). Such is the situation in the present case.

The evidence is undisputed and shows that Harpel did not exhaust his administrative remedies.

Accordingly, he is precluded from pursuing his claims in federal court and the Defendants are

entitled to summary judgment.

                                          CONCLUSION

       For the reasons explained above, the Defendants’ Motion for Summary Judgment

(ECF 51) is GRANTED; the Plaintiff’s Motion for Summary Judgment (ECF 49) is

DENIED; and the Plaintiff’s Motion to Reconsider (ECF 58) and his Motion for

Appointment of Counsel are DENIED AS MOOT. This case is DISMISSED WITHOUT

PREJUDICE.2

       Date: February 6, 2020.
                                                                                 /s/ William C. Lee
                                                                              William C. Lee, Judge
                                                                                  U.S. District Court
                                                                         Northern District of Indiana

       2
          Because a dismissal for failure to exhaust administrative remedies does not address the
merits of a plaintiff’s claim, and because it is at least theoretically possible that a plaintiff could
still exhaust his administrative remedies “or a state may allow litigation in state court without the
exhaustion rule that § 1997e(a) adopts for federal litigation[,] . . . [w]e therefore hold that all
dismissals under § 1997e(a) should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401
(7th Cir. 2004) (italics in original).
                                                   9
